Order entered October     b ,2012



                                              In The
                                     QCourt of ~peals
                           .1'iftb 11Bistritt of tleexas at mauas
                                      No. 05-12-00428-CR

                          JUSTIN TRAVIS LIGHTFOOT, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No.2
                                    Collin County, Texas
                            Trial Court Cause No. 002-84257-2011

                                            ORDER
       The Court REINSTATES this appeal.

       On August 16, 2012, we denied appellant's second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant is

indigent; (2) appellant desires to pursue the appeal; and (3) appellant's brief has been tendered to

the Court. We received the brief on September 6, 2012.

       We ORDER appellant's brief filed as of the~o~s o~er.~· .

                                                       DAVID L. BRIDGE
                                                       JUSTICE